DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered. 
This action is in response to the papers filed on September 30, 2021.  Applicants’ arguments and amendments to the claims filed September 30, 2021 have been entered.  Claims 1 and 2 have been amended, claims 3, 9, 16, 18, 20-23, and 25-26  have been cancelled, and no claims have been newly added. Claims 1, 2, 4-8, 10-15, 17, 19, 24, and 27 are pending.  Claims 10-15, 17, 19, and 24 remain withdrawn. Accordingly, claims 1, 2, 4-8, and 27 are under current examination.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of United States Provisional Patent Application Serial No. 62/353,891 filed on June 23, 2016; and PCT Application Serial US2017/038934 filed on June 23, 2017.
Withdrawn Claim Rejections - 35 USC § 112
	      Claim 3 was rejected in the Office Action mailed June 30, 2021 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicants’ cancellation of claim 3 renders their previous rejection moot.  Accordingly, the rejection for claim 3 is hereby withdrawn.
Response and Maintained Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-8, and 27 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Nink et al. (Pub. No.: WO 2012/084969; Pub. Date: June 28, 2012) and Yang (Pub. No.: WO 2012/097197; Pub. Date: Jul. 19, 2012) for reasons of record
The claims recite a an adhesive matrix comprising a hydrophilic domain comprising a polyvinylpyrrolidone-vinyl acetate copolymer; hydrophilic domain a polyisobutylene and polybutene mixture and an acrylic acid/vinyl acetate copolymer; wherein the ratio of the polyisobutylene and polybutene mixture to the acrylic acid/vinyl acetate copolymer ranges from about 1/13 to about 1/3; and an active agent characterized by (a) a melting point of less than about 250 °C or (b) a solubility in water 

	Regarding claims 1, 2, 4, 5, 7, and 8, Nink discloses an adhesive composition as part of a transdermal therapeutic drug release device (abstract) wherein the adhesive comprises polyvinyl pyrrolidone and vinyl acetate copolymer, wherein the adhesive further comprises polyisobutylene as a pressure sensitive adhesive wherein the polyisobutylene comprises a tackifier of  poylbutene oil  and a pharmaceutical (page 5 lines 7-16 and page  12 lines 1-3), wherein the tackifier comprising polybutenes in the amount from 10 to 70% wt of the  adhesive composition (page 18 lines 1 and 13-16) and there is a mixture of polyisobutene with different average molecular weights including from 500,000 to 2,100,000 and 15,000 to 100,000 (page 11 lines 20-32),  wherein the pressure sensitive adhesive (i.e. the polyisobutylene comprising a tackifier) is from 40 to 98% by weight of the  composition, wherein the pharmaceutical is in an amount from 1-30% of the adhesive component (page 5 lines 15-18); wherein the polyvinyl pyrrolidone and vinyl acetate copolymer is found in an amount of 1 to 30% by weight of the composition(page 14 lines 20-23).  But Nik does not the solubility of the active agent with 
However, in the same field of endeavor of transdermal delivery systems comprising pressure sensitive adhesives including acrylic adhesives and vinyl acetate adhesives (abstract) Yang discloses transdermal delivery of donepezil in the adhesive layer (abstract) and wherein the pressure sensitive adhesive comprises acrylic acid/vinyl acetate copolymer (abstract, [0017], [0021] and [0022]), wherein the acrylates are about 65% weight of the adhesive   [0022] and 50 to 99% of the total weight of the pressure sensitive adhesive matrix layer [0024].  Additionally, Yang does not disclose that the acrylic adhesives and vinyl acetate adhesives are crosslinked (whole document) which means that the composition would not have a crosslinking agent for the acrylic polymer.  
As the combination of Nink and Yang disclose the instantly claimed hydrophilic domain, the instantly claimed hydrophilic domain, the instantly claimed active agents in amounts included in dependent claims 4 and 5, it would be expected, until and unless Applicant can provide evidence to the contrary,  the solubility and the concentration of the active agent would meet the instantly claimed solubility above the saturation  in the hydrophobic domain and the co-solubility of the hydrophobic and hydrophilic domans recited in claim 1.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
 	With regard to the term “domain”, the examples in the instant specification describe a process wherein the composition is homogeneously blended.  As Nink 7discloses homogeneously mixing the components of the adhesive agents (pages 25), the limitations of “domain” is met.  

Regarding claim 6, Nink discloses  copolymer incuding vinyl acetate is found in an amount of 1 to 30% by weight of the composition(page 14 lines 20-23), the pharmaceutical in an amount from 1-30% of the adhesive component (page 5 lines 15-18 )and a tackifier comprising polybutenes in the amount from 10 to 70% wt of the  adhesive composition (page 18 lines 1 and 13-16), wherein the pressure sensitive adhesive including polyisobutylene is from 40 to 98% by weight of the  composition (page 5 lines 15-18).  But Nik does not disclose the presence of acrylate adhesives in the composition. 
However, in the same field of endeavor of transdermal delivery systems comprising pressure sensitive adhesives including acrylic adhesives and vinyl acetate adhesives (abstract) Yang discloses wherein the acrylates are about 65% weight of the adhesive   [0022] and 50 to 99% of the total weight of the pressure sensitive adhesive matrix layer [0024] which overlaps the instantly claimed range of 50-60%  of the adhesive matrix.
With respect to the concentration and ranges of the components of the adhesive matrix for drug delivery found in claims 1 and 4-6 “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”
Regarding claim 27, Yang discloses that the hydroxyl-containing monomers are not particularly restricted and discloses several monomers that are not methacrylate copolymers such as hydroxylpentyl acrylate [0023].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Nink et al. and Yang to include donepezil and  acrylic acid/vinyl acetate copolymer in a transdermal delivery device as disclosed by Yang in an adhesive composition as part of a transdermal therapeutic drug release device (abstract) wherein the adhesive comprises polyvinyl pyrrolidone and vinyl acetate copolymer, polyisobutylene, and a pharmaceutical (page 5 lines 7-16), and a tackifier 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that Nank fails to disclose wherein the copolymer is acrylic acid/vinyl acetate and Yang does not disclose polyisobutylene or polybutene.  The combination of Nink and Yang is impermissible hindsight.  A person of ordinary skill in the art would have had to pick and choose polyisobtylene and polybutene from Mink and  acrylic acid/vinyl acetate from copolymer form Yang in the desired ratios to arrive at the instant claims.  Regarding claim 2 the prior art fails to disclose the two classes of polyisobutylene.  A person of ordinary skill in the art would need to pick and choose ingredients in the specific amounts as recited in claim 6.  The prior art is very broad and would not lead one to arrive at a narrow range.
	Applicant’s argument has been fully considered, but not found persuasive.  Applicant’s argument is essentially that no one of ordinary skill in the art would pick and choose the instantly claimed polyisobutylene and polybutene mixture and an acrylic acid/vinyl acetate copolymer.  However, Nink clearly discloses an adhesive comprising a copolymer of polyvinyl pyrrolidone and vinyl acetate and wherein the adhesive further comprises polyisobutylene, with a tackifier of  poylbutene oil (page 5 lines 7-16 and page  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.  In either the case of overlap or difference in ranges a prima facie case of obviousness is met.
Thus, the rejection is maintained reason of record and foregoing discussion.
Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617